Carrico, J.,
dissenting.
The crux of this case is, of course, the interpretation to be given clause (ii) of paragraph 4 of the commission agreement, in which Poe waived his right to a commission in connection with “all negotiations prior” to execution of the option agreement if the sale contemplated by the latter agreement was not consummated. My interpretation of the clause differs from that of the majority.
The majority says that the purpose of clause (ii), presumably that part relating to claims or demands “in equity,” was to negate “any quantum meruit compensation for ‘negotiations prior’ ” to execution of the option agreement. I cannot agree with that. In the first place, I am at a loss to know how the question of quantum meruit recovery crept into this case. Its debut in the majority opinion will come, no doubt, as a surprise to both parties to this litigation.
Be that as it may, I thought it quite an elementary proposition that no question of implied contract, where quantum meruit recovery is applicable, could arise if parties have already defined their rights by express contract. In this case, we have not one, but two, express contracts defining the rights of Poe and Beard. It is only a question of determining what those rights are within the definitions pronounced by the parties. Poe is entitled to recover either under one or both of the express contracts, or not at all. So questions of implied contract and quantum meruit recovery are not, and cannot be, involved in this case.
It seems to me that what the majority is saying is that Poe, in the commission agreement, set up for himself and at the same time waived *632a quantum meruit claim for mere “contract [option]negotiations.” This is so, says the majority, because paragraph 3 of the commission agreement “contemplated compensation for ‘contract [option] negotiations’ ” and clause (ii) of paragraph 4 “effectively eliminated” any quantum meruit claim which might arise if the Post Office Department exercised its option but Beard refused to convey.
But, anomalous as it may seem to be discussing implied contract questions with an express contract in hand, paragraph 3 of the commission agreement did not contemplate compensation, quantum meruit or otherwise, just for “contract [option] negotiations.” It contemplated compensation only for “contract [option] negotiations” and “sale.” And, as the majority points out, Poe waived, in clause (iii) of paragraph 4, any claim to a commission on the sale contemplated by the option agreement if that sale did not go through. So, the effect of the majority’s interpretation is to say that Poe, by clause (ii), waived the same right he waived by clause (iii)—a result which might be required were there no logical meaning to be assigned to the language of clause (ii).
However, this is not such a case. I believe an eminently logical meaning of clause (ii) has been advanced by Beard, that is, that if the sale contemplated by the option agreement was not consummated, Poe waived his right to a commission on any other sale to the Post Office Department if based solely on the negotiations conducted prior to the execution of the option agreement. Under that interpretation, if the sale contemplated by the option agreement was not consummated, Poe thereafter would have become entitled to a commission only if by subsequent negotiations he rekindled the interest of the Post Office Department and brought about a future sale to it. The sale contemplated by the option agreement was not consummated, Poe did not prove any subsequent negotiations on his part, and he should not be entitled to recover.
I would reverse.